Citation Nr: 0123325	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-09 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance under the provisions of 
the Montgomery GI Bill Active Duty Educational Assistance 
Program, under Chapter 30, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had military service from June 1973 to February 
1999, including service as a United States Air Force Academy 
(U.S.A.F.A) Cadet from June 1977 to May 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 decision from the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim for education benefits 
under Chapter 30.  A notice of disagreement was dated in July 
1999; a statement of the case was issued in October 1999; and 
a substantive appeal was dated in December 1999.  In June 
2001, the veteran testified at a Board hearing conducted at 
the St. Petersburg, Florida, Regional Office.


FINDINGS OF FACT

1. The veteran had military service from June 1973 to 
February 1999, including service as a U.S.A.F.A. Cadet 
from June 1977 to May 1981.

2. In May 1981, the veteran received his commission after 
graduation from the U.S.A.F.A.

3. The veteran had 23 months of remaining entitlement under 
Chapter 34, upon termination of that program on December 
31, 1989.



CONCLUSION OF LAW

The veteran does not meet the criteria for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code.  38 U.S.C.A. §§ 3011, 3012, 3462(e) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 21.7040, 21.7044 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes records of the veteran's period 
of military service and statements from the veteran.  The 
underlying facts are not at issue in the instant claim.  
Under these circumstances, no further action is necessary to 
assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations that set forth the criteria for 
entitlement to educational assistance under Chapter 30.  The 
discussions in the rating decision and statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
the veteran has submitted specific arguments addressing the 
relevant laws and regulations.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
the veteran's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

The veteran entered active military service in June 1973 and 
served until June 1977 when he was admitted as a cadet at the 
U.S. Air Force Academy.  He graduated and was commissioned an 
officer in May 1981.  The veteran's initial military service 
qualified him for educational benefits under Chapter 34, 
Title 38, United States Code.  However, the entire Chapter 34 
educational assistance program expired on December 31, 1989.  
38 U.S.C.A. § 3462(e); 38 C.F.R. § 21.1042(a)(2) (as in 
effect prior to May 24, 1996).  In that regard, as of May 24, 
1996, the federal regulations dealing with the administration 
of the Chapter 34 program (38 C.F.R. §§ 21.1020-21.1025 and 
§§ 21.1040-21.1045) were rescinded, because they no longer 
had any legal effect as no Chapter 34 benefits could be 
authorized for training after December 31, 1989.  See 61 Fed. 
Reg. 26107-08 (May 24, 1996).  Consequently, educational 
benefits are no longer legally available to any possible 
claimants under that program for educational programs pursued 
after that date.  

The current educational assistance program is authorized 
under Chapter 30, Title 38, United States Code.  This program 
is primarily limited to individuals who first entered active 
service on and after June 30, 1985, and to certain qualifying 
reservists.  See 38 U.S.C.A. §§ 3011, 3012.  However, in 
certain instances, individuals who were still eligible for 
Chapter 34 benefits on December 31, 1989, can qualify under 
the new program as well.  

Under the law, an individual with remaining Chapter 34 
eligibility who, like the appellant, was on active duty 
between October 19, 1984 and July 1, 1985 and who continued 
on active duty for at least three years after June 30, 1985, 
may also be entitled to the educational assistance authorized 
by Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 
3011(a)(1)(B).  Records indicate that the veteran had 23 
months of remaining entitlement under Chapter 34, upon 
termination of that program on December 31, 1989.  He served 
on active duty for the entire period from October 1984 to 
July 1985 and continued on active duty for more than 13 years 
after June 30, 1985.  

The controlling law and regulations further provide, however, 
that an individual who after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon graduation 
from the U.S.A.F.A. is not eligible for educational 
assistance under the Chapter 30 program.  38 U.S.C.A. § 
3011(c)(1)(iii).  The veteran received his commission as an 
officer upon graduation from the U.S.A.F.A. in May 1981.  
Thus, his service places him under this restriction to 
eligibility for educational assistance under Chapter 30.  

However, as noted by the veteran, the analysis does not stop 
there.  The regulations do provide an exception to the above 
restriction on establishing eligibility for Chapter 30 
educational benefits.  The restriction will not apply to a 
veteran who met the requirement for educational assistance 
under paragraph (a) of Section 21.7044, before receiving a 
commission as an officer upon graduation from the U.S.A.F.A.  
38 C.F.R. § 21.7044(d).  The veteran contends that he earned 
his educational benefits while serving as an enlisted member 
for 1973 to 1977, prior to receiving his commission as an 
officer in 1981.  The veteran argues that this qualifies him 
for the exception to the restriction of Section 21.7044.  

Thus, the Board must address whether the veteran met the 
requirements of paragraph (a) prior to May 1981, when he 
received his commission.  The eligibility requirements of 
Section 21.7044(a) are:

1) The individual must have met the requirements of Chapter 
34 establishing eligibility for educational assistance 
under that chapter;
2) As of December 31, 1989, the individual must have 
entitlement remaining for educational assistance allowance 
under Chapter 34; 
3) The individual must have completed a secondary school 
diploma or equivalency before January 1, 1990 or completed 
12 semesters hours in a program leading to a college 
degree;
4) A)  The individual must have served at least three years 
of continuous active duty after June 30, 1985; or
B) The individual must have been discharged for 
i) A service-connected disability;
ii) For a medical condition which pre-existed the 
individual's service and which VA determines is not 
service connected;
iii) Hardship;
iv) For the convenience of the government, with certain 
provisions;
v) Involuntarily for convenience of the government as 
a result of a reduction in force;
vi) For a physical or mental condition not 
characterized as a disability, not the result of 
willful misconduct, but interfering with the 
individual's performance of duty;
5) Upon completion of the requisite service, the individual 
must either:  Continue on active duty; Be discharged with 
an honorable discharge; Be released after service 
characterized as honorable service and placed on the 
retired list or transferred to the Fleet Reserve or Fleet 
Marine Corps Reserve or placed on the temporary disability 
retired list; or Be released after active duty for further 
service in a reserve component; AND
6) The individual must have been on active duty at any time 
during the period beginning on October 19, 1984 and ending 
on July 1985 and continued on active duty without a break 
in service.  

The record shows that the veteran has met these basic 
requirements for eligibility.  However, the critical question 
is whether these requirements were met before the veteran 
received his commission in May 1981. 

The veteran had active duty service from June 1973 to June 
1977 prior to receiving his commission after graduation from 
the U.S.A.F.A. in May 1981.  (Service as a cadet at the 
U.S.A.F.A. is not included in the definition of "active 
duty" for purposes of benefits under both Chapters 30 and 
34.  38 U.S.C.A. §§ 3002(6)(B), 3452(a)(3)(B) (West 1991 & 
Supp. 2001); 38 C.F.R. § 21.7020(b)(1)(ii)(B) (2000).)  
Records indicate that the veteran had 23 months of remaining 
entitlement under Chapter 34, upon termination of that 
program on December 31, 1989.  Nevertheless, although the 
veteran did have entitlement to Chapter 34 benefits prior to 
receiving his commission, he had not served three years after 
June 30, 1985, prior to receipt of this commission, nor had 
he been on active duty during the indicated period from 
October 1984 to July 1985.  He could not meet these 
requirements in 1981 since these requirements are set forth 
in terms of service several years later.  In this regard, 
VA's General Counsel has considered this basic scenario and 
concluded that entitlement would be established only if the 
claimant met all of the requirements prior to receiving a 
commission.  If an individual is commissioned after 1976 and 
before completing the required military service, that 
individual is disqualified.  VAOPGCPREC 14-99 (November 4, 
1999).  

The veteran argues that the exception to the restriction 
should not be read as requiring that an individual qualify 
for Chapter 34 benefits prior to his commissioning since the 
time frame involved and age of such Vietnam veterans would 
make it virtually impossible to ever qualify.  The Board 
acknowledges the veteran's argument and notes that VA's 
General Counsel also recognized that the exception when 
applied to Chapter 34 conversion may also have no practical 
application due to the statutory age restrictions on service 
academy admission.  VAOPGCPREC 14-99 (November 4, 1999).  
However, the clear language of the regulation is that the 
individual must meet the "requirements for educational 
assistance under paragraph (a)...before receiving 
a commission."  The Board is bound by the regulation and 
General Counsel opinion.  38 U.S.C.A. § 7104(c). Since the 
law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the veteran's claim must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis, 6 Vet. App. at 430.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

